DETAILED ACTION
This action is in response to the submission filed on 10/9/2018.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite “a Bot requirement”, however there are no definition or examples of what would be considered a Bot requirement in the specification. For the purposes of examination, the Bot requirement can be anything required for the automation process to run, such as the received inputs. 
Claims 3 and 13 has a semi-colon in the middle of the list of selections and it is unclear why. Appropriate correction is required. 
Claims 6 and 16 recites “wherein weight variables applied to determine at least one of the complexity score, the automation time requirement, the automation cost, the automation are adjustable.” There should be an “or” before “the automation”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an automation module that generates” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and


Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d). 
Regarding claim 1, applying step 1, the preamble of claim 1 claims a method, therefore this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for Bot automation lifecycle management, comprising: 

in an information processing apparatus comprising at least one computer processor: 

receiving information on a proposed automation process; 

using the information, calculating a complexity score, an automation time requirement, an automation cost, an automation efficiency, and a Bot requirement; 

calculating a feasibility score based on the complexity score, the automation time requirement, the automation cost, the automation efficiency, and the Bot requirement; 

generating a feasibility report based on the feasibility score; 

exporting the proposed automation process to a build process; and 

confirming the build process as complete and assessing an actual complexity score, an actual automation time requirement, an actual automation cost, an actual automation efficiency, and an actual Bot requirement.

The limitation of “using the information, calculating a complexity score, an automation time requirement, an automation cost, an automation efficiency, and a Bot requirement” is an abstract idea because it is directed to a mathematical concept. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, calculating scores, time, cost, efficiency and requirements, is a mathematical relationship.
The limitation of “calculating a feasibility score based on the complexity score, the automation time requirement, the automation cost, the automation efficiency, and the Bot requirement” is an abstract idea because it is directed to a mathematical concept. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, calculating feasibility, is a mathematical relationship.
The limitation of “confirming the build process as complete and assessing an actual complexity score, an actual automation time requirement, an actual automation cost, an actual automation efficiency, and an actual Bot requirement” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), example (iv) - a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. The limitation, as drafted and under a broadest reasonable interpretation, is 
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  Here, the claim recites three additional limitations that is not an abstract idea: (1)
“receiving information on a proposed automation process”, (2) “generating a feasibility report based on the feasibility score”, and (3) “exporting the proposed automation process to a build process”.
The additional limitation of “receiving information on a proposed automation process” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. Receiving data does not add a meaningful limitation to the abstract idea.
The additional limitation of “generating a feasibility report based on the feasibility score” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, 
The additional limitation of “exporting the proposed automation process to a build process” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Exporting to a build process does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. The claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the “an information processing apparatus” and a “computer processor” amounts to no more than mere instructions to apply the exception using a he specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraphs [0103-0108] of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". See also US 2008/0281573 (“Seletsky”) which states in paragraph [0002], “As architects and engineers continue to embrace technological advances in computer-aided design via parametric and building-information-modeling processes, the use of automated building analysis programs has been gaining popularity” which states that digital designs are well-understood, routine and conventional. After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claim 11 is similarly rejected as claim 1 above. In addition, the claim recites the additional elements of a “computer processor” a “computer program” which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-10 and 12-20 are further directed to calculating, the calculated information, the feasibility report, the receiving of information and the deploying. As stated above, the feasibility report, receiving of information and deploying is insignificant extra-solution activity, and the remaining steps covers performance of mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concept but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0229155 (“Adiyapatham”) in view of “Cost Benefits Analysis of Test Automation” (“Hoffman”) in view of US 20055/0067493 (“Urken”).
Regarding claims 1 and 11, Adiyapatham teaches:
A method for Bot automation lifecycle management (note: a Bot is defined as a an autonomous program on the internet or another network that can interact with systems or users, therefore ‘Bot’ here is merely an automated program; Adiyapatham: page [0019], “automation lifecycle management features and a guided engineering technique at each stage of test automation”), comprising:

in an information processing apparatus comprising at least one computer processor (Adiyapatham: claim 19, “computer readable medium”): 

receiving information on a proposed automation process (Adiyapatham: Figure 1, “Requirement Module”; para [0023], “The requirement module 110 may be used to capture various types of technical requirements needed for test automation”; para [0025], “FIG. 2 is an exemplary graphical user interface (GUI) 200 of the requirement module 110 of FIG. 1, according to one embodiment. The GUI 200 may be used to capture test automation requirements of an application under test. In one exemplary implementation, the requirement module 110 may solicit a user's input to technical requirements 202 of the application under test. The technical requirements 202 may comprise an environment 204, a standard 206, a time/resource 208, an integration 210, and/or others 212”); 

using the information, calculating a complexity score (Adiyapatham: para [0031], “complexity 516, "simple")”; the complexity assessment of ‘simple’ is provided based on the received information), an automation time requirement (Adiyapatham: para [0025], “the requirement module 110 may solicit a user's input to technical requirements 202 of the application under test. The technical requirements 202 may comprise… time/resource 208”; the time requirement is based on the received information), and a Bot requirement (note: a Bot is defined as a an autonomous program on the internet or another network that can interact with systems or users, therefore ‘Bot’ here is merely an automated program; Figure 1, “Requirement Module”; para [0023], “The requirement module 110 may be used to capture various types of technical requirements needed for test automation”); 

exporting the proposed automation process to a build process (the build process is interpreted as the writing and executing of the automation; Adiyapatham: Fig. 1, “Development Module” 116; para [0032], “FIG. 6 illustrates an exemplary graphical user interface (GUI) 600 for the development module 116 of FIG. 1, according to one embodiment. The GUI 600 is used to create a test scenario 602 based on multiple test cases 604. Each of the test cases 604 may include several test steps 606. Then each step 606 may be matched with a reusable test script. Once the process is completed, the test scenario 602 may be ready for execution.”; para [0023], “The development module 116 may be used to build a test scenario by associating some of the reusable test scripts 108 to test cases used to build the test scenario.”); and 

confirming the build process as complete (Adiyapatham: para [0032], “FIG. 6 illustrates an exemplary graphical user interface (GUI) 600 for the development module 116 of FIG. 1, according to one embodiment. The GUI 600 is used to create a test scenario 602 based on multiple test cases 604. Each of the test cases 604 may include several test steps 606. Then each step 606 may be matched with a reusable test script. Once the process is completed, the test scenario 602 may be ready for execution”) and assessing an actual complexity score, an actual automation time requirement, and an actual Bot requirement (this limitation is interpreted to mean that the after Adiyapatham executes, the inputted requirements are compared to the results; Adiyapatham para [0022], “It is appreciated that a test case describes a test that needs to be run on the application under test to verify that the application under test runs as expected”; para [0002], “several features of an application under test (AUT) may be manually executed, and the results may be compared with their expected outcomes”; )

Adiyapatham does not teach but Hoffman does teach:
using the information, calculating an automation cost (Hoffman: page 5, “Examples of fixed automation costs”, “Examples of variable automation cost factors”, “Financial costs associated with automated testing can be generally described as either fixed or variable costs. Fixed costs of automation are expenditures for equipment, tools, training, etc. that are not affected by the number of times tests are run or the number of tests being run. Variable costs increase or decrease based upon the number of tests that are developed or the number of times the tests are run”; page 8, “Cost/Benefit Computations”, “Costs of automation”, variable Ca), an automation efficiency (Hoffman: page 8, “The first two examples provide a ratio of efficiency of automated tests over manual tests.”),

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Adiyapatham (directed to automation lifecycle management) with Hoffman (directed to calculating cost and efficiency of automation) and arrive at automation lifecycle management with cost and efficiency calculation. One of ordinary (Hoffman: Conclusion).

Adiyapatham and Hoffman do not teach but Urken does teach:
calculating a feasibility score based on the complexity score, the automation time requirement, the automation cost, the automation efficiency, and the Bot requirement (Note: feasibility is interpreted to mean something is optimized for success. Therefore while Urken does not explicitly teach the specific variables of “complexity score, the automation time requirement, the automation cost, the automation efficiency, and the Bot requirement” which are taught by Adiyapatham and Hofftman above, Urken does teach calculating a feasibility score in the form of a “report” to assess success based on the incoming data; para [0230], “A report template created using the report creation module 52 of FIG. 5A would then automatically extract the incoming data to test for outcomes that satisfy error resilience and optimization requirements. Results would be sent as a notification using the notification module 54 of FIG. 5A to users”; para [0124], “report creation module 52 also allows for the selection of a dataset in a report. This feature is set up with a default limiting a report to the current agenda. However, this feature can be modified to include multiple datasets selected by criteria such as beginning time, duration, respondent demographic and attitudinal attributes, and collective choice results. Examples of this last criterion are success rates in producing error-resilient outcomes and achieving a minimum level of performance in making one or more correct or optimal collective choices. Once a referent set of agenda data has been defined, it can be used to define a new default for additional analyses. Additionally, the report creation module 52 automatically processes incoming vote data to enable computer-mediated groups to achieve the goal of producing an error-resilient and/or optimized collective outcome”);

generating a feasibility report based on the feasibility score (Urken: para [0124], “the report creation module 52 automatically processes incoming vote data to enable computer-mediated groups to achieve the goal of producing an error-resilient and/or optimized collective outcome”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Adiyapatham and Hoffman (directed to automation lifecycle management) with Urken (directed to feasibility analysis) and arrived at (Urken: para [0124]).

Regarding claims 2 and 12, Adiyapatham, Hoffman and Urken teach:
The method of claim 1, further comprising: using at least one of the actual complexity score, the actual automation time requirement, the actual automation cost, the actual automation efficiency, and the actual Bot requirement to calculate at least one of a second complexity score, a second automation time requirement, a second automation cost, a second automation efficiency, and a second Bot requirement for a second proposed automation process (Adiyapatham: para [0024], “accessing a library of reusable test scripts for an automated testing tool to select a set of reusable test scripts which correspond to the manual test cases when the automated testing tool is selected from a number of licensed automated testing tools. The method further comprises setting respective parameters for the set of reusable test scripts, and executing the set of reusable test scripts for the application under test using the automated testing tool”; the reusable script can be rerun using the previous test results as inputs).

Regarding claims 3 and 13, Adiyapatham, Hoffman and Urken teach:
The method of claim 1, wherein the information on a proposed automation process comprises at least one of a name of the proposed automation process, an end-to-end description of the proposed automation process, a number and type of applications in the proposed automation process, a number of steps in the proposed automation process; a number of independent steps in the proposed automation process (Adiyapatham: Fig. 6, “Step Number” 608), a trigger for the proposed automation process, a volume of activity associated with the proposed automation process, a regulatory requirement for the proposed automation process, and a complexity of a security framework for the proposed automation process.

Regarding claims 4 and 14, Adiyapatham, Hoffman and Urken teach:
The method of claim 1, wherein the information on the proposed automation process is received in an interactive questionnaire (Urken: para [0028], “FIG. 3B is a diagram showing the question creation module of FIG. 3A in greater detail”; para [0070], “The system comprises a user interface engine that provides … an agenda manager module for creating and presenting questions, a user manager module that controls interactions with user who request questionnaires”).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Adiyapatham and Hoffman (directed to automation lifecycle management) with Urken (directed to a questionairre) and arrived at automation lifecycle management with a questionnaire.  One of ordinary skill in the art would have been motivated to make such a combination to produce “an error-resilient and/or optimized collective outcome” (Urken: para [0124]).

Regarding claims 5 and 15, Adiyapatham, Hoffman and Urken teach:
The method of claim 1, wherein at least one of the complexity score, the automation time requirement, the automation cost, the automation efficiency is provided as a low score (Adiyapathm: para [0031], “complexity 516 (e.g., "simple"),”), medium score, or a high score.

Regarding claims 6 and 16, Adiyapatham, Hoffman and Urken teach:
The method of claim 5, wherein weight variables applied to determine at least one of the complexity score, the automation time requirement, the automation cost, the automation are adjustable (Urken: para [0071], “enables analysts to save time, money, property, and lives by inferring a collective outcome despite missing voting data and/or by weighting incoming votes to optimize collective performance despite missing voting data. The present invention includes synchronous and asynchronous modes of interaction, communication, and analysis of collective choice results”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Adiyapatham and Hoffman (directed to automation lifecycle management) with Urken (directed to a weight variables) and arrived at automation lifecycle management with weight variables.  One of ordinary skill in the art would have been motivated to make such a combination to produce “an error-resilient and/or optimized collective outcome” (Urken: para [0124]).


Regarding claims 7 and 17, Adiyapatham, Hoffman and Urken teach:
The method of claim 6, wherein the weight variables are based on at least one prior completed automation process (Urken: para [0103], “this feature can use historical or simulation information to estimate the likelihood that error-resilient collective outcomes can be produced”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Adiyapatham and Hoffman (directed to automation lifecycle management) with Urken (directed to a weight variables) and arrived at automation lifecycle management with weight variables.  One of ordinary skill in the art would have been motivated to make such a combination to produce “an error-resilient and/or optimized collective outcome” (Urken: para [0124]).

Regarding claims 8 and 18, Adiyapatham, Hoffman and Urken teach:
The method of claim 1, wherein the feasibility report presents the feasibility score versus at least one of the complexity score, the automation time requirement(Urken: para [0067], “FIGS. 27A-27B are graphs showing comparisons of the probabilities of producing error-resilient outcomes for three scoring methods and the effects of time on homogeneous and heterogenous preferences”), the automation cost, the automation efficiency, and the Bot requirement.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Adiyapatham and Hoffman (directed to automation lifecycle management) with Urken (directed to the feasibility report) and arrived at automation lifecycle management with a feasibility report.  One of ordinary skill in the art (Urken: para [0124]).

Regarding claims 9 and 19, Adiyapatham, Hoffman and Urken teach:
The method of claim 1, further comprising: 

receiving a user acceptance testing assessment (Adiyapatham: para [0022], “verify that the application under test runs as expected”); and

deploying the built automation process to a production environment (Adiyapatham: para [0032], “FIG. 6 illustrates an exemplary graphical user interface (GUI) 600 for the development module 116 of FIG. 1, according to one embodiment. The GUI 600 is used to create a test scenario 602 based on multiple test cases 604. Each of the test cases 604 may include several test steps 606. Then each step 606 may be matched with a reusable test script. Once the process is completed, the test scenario 602 may be ready for execution”).

Regarding claims 10 and 20, Adiyapatham, Hoffman and Urken teach:
The method of claim 9, further comprising: receiving a risk assessment of the built automation process before deploying the built automation process to the production environment (Adiyapatham: para [0027], “and/or analyze reporting/execution-error log requirements 312”; para [0028], “When the components or reusable test scripts are uploaded to the system 100 of FIG. 1, their codes may be checked for errors.”).








Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0083711: method supporting collaborative product development. A plurality of artifacts associated with the collaborative product development is maintained under revision control in a first repository. Each artifact has a plurality of lifecycle states and each artifact is associated with a first finite state machine (FSM) that defines lifecycle state transitions for the artifacts. A plurality of artifact tuples associated with the collaborative product development is maintained under revision control in a second repository.
US 2003/0225474: method for implementing an automated processing environment employing specialized, autonomous, active software agents are disclosed. The software agents are specialized by the type of entity they represent and the function they perform in the process flow.
“Product lifecycle management using multi-agent systems models”: the article describes application cases of intelligent systems technologies in modern product lifecycle management system. Basic terms and definitions of product lifecycle management (PLM) practices and intelligent systems enumerated. Intelligent solutions based on PLM and logistic support analysis (LSA) methods proposed. Multi-agent software system for PLM and LSA related tasks solving and automation presented.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148